Exhibit 10.31

 

AEROVIRONMENT PROPRIETARY INFORMATION

 

STANDARD CONSULTING AGREEMENT

 

THIS AGREEMENT is executed and made effective as of January 01, 2016 (the
“Effective Date”) between AeroVironment, Inc., a Delaware corporation, and its
subsidiaries, with offices at 900 Innovators Way, Simi Valley, California
93065  (hereinafter referred to as “AV” or “Party”) and General Charles R.
Holland, USAF, Retired, with offices at ________________, Phone: ____________,
E-mail: ________________ (hereinafter referred to as “Consultant” or “Party”).
AV and the Consultant will be collectively referred to as “the Parties.”

 

WHEREAS, Consultant is engaged in providing consulting services and
investigating and solving, to the best of consultant’s ability, specific
problems presented; and

 

WHEREAS, AV desires to have the services of Consultant (“Services”) made
available to it on the terms and conditions hereinafter set forth;

 

NOW THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, receipt of which is hereby acknowledged by each Party,
the Parties hereto agree as follows:

 

1.



Consulting Services.  During the period of this Agreement, Consultant agrees to
perform Services in a consulting capacity on a general basis and on the
particular individual projects assigned and accepted in accordance with the
provisions hereof.  Consultant agrees to provide such Services for the
compensation provided in Section 4 for each task, which are based on the hours
worked on the task unless provided otherwise in the Task Order (as defined in
Section 3).

 

2.



Term.  Services will be performed between the Effective Date and December 31,
2016 (“Expiration Date”). This Agreement may be extended for additional
increments of time by mutual written agreement between the Parties prior to the
Expiration Date of the initial term or any extension thereof.  If the Parties do
not execute such a written agreement, this Agreement will expire and
automatically terminate as of the Expiration Date.

 

3.



Task Orders.  AV shall submit any task, or of any task, upon which it desires
the services of Consultant in the form of a written task order (“Task Order”) in
sufficient detail which shall include: the Task Order number, the Project Number
for inclusion on all invoices submitted, the nature and scope of the work to be
performed, the time period for performance, the identity of the AV Task Manager,
the rate paid for each hour of labor, and the not to exceed dollar value of the
estimated labor, and allowable expenses for any material or travel expenditures
anticipated by Consultant. If the compensation to be provided to Consultant is
on a basis other than based on labor hours worked (e.g., monthly retainer), the
basis of that compensation must be detailed in the Task Order. Attachment A
shall be the form of the Task Order.

 

4.



Specified Cost.  Subject to the terms and conditions of this Agreement, AV shall
pay Consultant the compensation due Consultant for Services performed by
Consultant as provided in the Task Order relating to those Services.  AV shall
have the right to specify in a Task Order that the cost to AV of a requested
task not exceed the stated amount.  When so specified in the Task Order,
Consultant shall not perform Services exceeding the amount specified for the
task that may sometimes be referred to as “Effort”.  If it becomes apparent
during the performance of a task that the cost for completion of the task will
exceed the amount limited in the Task Order, Consultant shall advise AV as far
in advance as reasonably possible so that consideration may be given to an
increase in the amount specified for said task.  AV may then, in its sole
discretion, do any of the following:

 

i.



Authorize an increase in the amount of the Task Order to allow completion of the
task, subject to Consultant’s right to decline;

 

ii.



Request continuation of the task up to the original dollar amount specified, at
which time Consultant shall submit to AV any work or materials resulting from
the unfinished task; and

 

iii.



Request immediate termination of the task, and cause Consultant to submit to AV
any work or materials resulting from the unfinished task.



Consultant Initial CRM     Date 2/3/16

AV Initial TC     Date 4/27/16

--------------------------------------------------------------------------------

 

AEROVIRONMENT PROPRIETARY INFORMATION

 

5.



Right to Decline.  Consultant shall have the right to decline the acceptance of
any task requested by AV in the event that such task conflicts with other
activity of Consultant or for any other good and sufficient reason.  In such
events, Consultant shall give AV notice in writing that it declines to accept
such task within five (5) working days of receipt of such request.

 

6.



Progress Reports.  Consultant is required by any Task Order to submit progress
reports to AV, at reasonable intervals, but not more frequently than monthly
unless otherwise specified in the Task Order, and in such a manner as is more
specifically provided for and defined in each Task Order.

 

7.



Invoices and Payment.  Consultant shall submit separate invoices monthly for
each Task Order and such invoices shall include a breakdown of all charges and
expenses, if any, incurred during the month together with the Project Number
shown on the Task Order.  Invoices shall be due and payable within thirty (30)
days after receipt by AV’s Accounts Payable Group.  Invoices shall be sent to
the attention of the Accounts Payable Group; AeroVironment, Inc., via e-mail to
acp@avinc.com, and also reference the Task Order Number as well as your
organization’s name in the subject line or by mail to P.O. Box 5031, Monrovia,
CA  91107.  Unless otherwise agreed at the time individual Task Orders are
accepted, all payments shall be made in US dollars.

 

8.



Confidential Information. It is recognized that in performing services covered
by this Agreement the Consultant, including Consultant’s authorized
subcontractors, may acquire from AV or AV’s representatives confidential
information regarding the products, processes, operations, and present and
contemplated activities of AV and/or its clients or customers. Such confidential
information includes, but it not limited to, the existence of and terms of this
Agreement, AV technical information included in or on tracings, drawings, field
notes, calculations, specifications, legal, economic, business and engineering
data and the like, and all information, documents and materials created by
Consultant during the performance of the Services that reflect, include or
incorporate in any way the confidential information disclosed by AV to the
Consultant. Similarly, in connection with the Services performed by Consultant,
Consultant may disclose information which it considers to be confidential to AV.
Confidential information disclosed in writing by a Party to the other should be
marked “confidential” or bear a similar marking. Confidential information
disclosed orally by a Party to the other should be confirmed in writing within
ten days of the oral disclosure. Consultant and AV each agree to hold in
confidence, for a period of five (5) calendar years from the date of disclosure,
all confidential information disclosed to a Party by the other Party, except for
the following categories of Information:

 

i.



Information, which at the time of disclosure is in the public domain;

 

ii.



Information which, after its disclosure becomes part of the public domain by
publication or otherwise through no fault of a Party, but in such case only
after it is published or otherwise becomes part of the public domain;

 

iii.



Information which a Party can show was in that Party’s possession at the time of
its receipt from the other Party and which was not acquired, directly or
indirectly, from the other Party; and

 

iv.



Information which was received by a Party before or after the time of disclosure
from a third party who did not require such Party to hold such information in
confidence and who, to the best of that Party’s knowledge and belief, did not
acquire it directly or indirectly from the other Party (including its clients)
under an obligation of confidence.

 

Consultant agrees that, with the exception of providing the Services
contemplated by this Agreement, Consultant will not utilize AV confidential
information covered by this Section for any purpose, including the development
or expansion of Consultant’s technology or the technology of any third person or





2

 

Consultant Initial CRM     Date 2/3/16

AV Initial TC     Date 4/27/16

--------------------------------------------------------------------------------

 

AEROVIRONMENT PROPRIETARY INFORMATION

 

entity, but Consultant shall be and remain free to exploit its own independent
developments free of any obligation whatsoever to AV or its clients except as
specifically set forth herein. 

 

Each Party acknowledges that it is aware, and agrees to advise its employees and
other representatives who may receive confidential information under this
Agreement that the United States securities laws prohibit a Party, its
representatives or any person or entity who has received material, non-public
information concerning the other Party, from purchasing or selling securities of
the other Party or from communicating such information to any other person or
entity under circumstances in which it is reasonably foreseeable that such
person or entity is likely to purchase or sell securities of a Party.

 

9.



Proprietary Rights.  All materials prepared or developed by Consultant in the
performance and completion of Task Orders hereunder, including documents,
calculations, maps, sketches, notes, reports, data, models and samples,
photographs including but not limited to digital photography, digital and film
recordings in any media (including but not limited to digital and/or physical
videotape and audiotape), and any and all inventions and copyrightable material
contained therein, shall be and become the sole and exclusive property of AV
without limitation, when first made or prepared, whether or not delivered to AV
or whether such are subject to Consultant’s need to use in order to perform the
tasks under this Agreement. Such materials, together with any materials
furnished by AV to Consultant hereunder, shall be promptly delivered to AV upon
request, and in any event upon completion or cancellation of this
Agreement.  Consultant agrees to execute all documents and to take all steps
requested by AV, at AV’s expense, which AV deems necessary or desirable to
complete and perfect AV’s ownership and property rights in said inventions and
copyrightable material. The Parties hereby agree that materials that are
considered copyrights of the creator under this Agreement shall each and
collectively be considered by the Parties a Work for Hire under the meaning of
the U.S. Copyright Act of 1976, and the copyrights thereto shall be the sole
property of AV.  Consultant hereby agrees, that upon request of AV, it will
execute an assignment of such copyright or other intellectual property rights to
further clarify the transfer of the copyright or other intellectual property
rights to AV.

 

Consultant shall contribute the use of the intellectual property identified in
Attachment B of this Agreement to the project for the term of this Agreement
unless a longer period of time is expressly agreed to in writing by the
Parties.  Except as may otherwise be provided for in the Agreement, and in order
to carry out the obligations under this Agreement, no right title or interest in
the material described in Attachment B shall pass to AV or any other party by
this contribution of use.

 

10.



Termination.  By ten (10) days prior written notice to the other, either AV or
Consultant may terminate this Agreement at any time.  In the event of such
termination, Consultant shall be entitled to payment, under the provisions of
this Agreement, for all charges and expenses actually earned or incurred with
respect to all Task Orders in effect up to the time of the
termination.  Termination for failure of the other Party to perform shall not
prejudice said Party in any respect with regard to pursuing its rights and
remedies, or otherwise. Any provision of this Agreement that imposes an
obligation that should reasonably be expected to extend after termination or
expiration of this Agreement shall survive the termination or expiration of this
Agreement.  Such provisions include but are not limited to Sections 8, 9, 13,
14, 16, and 28 herein.

 

11.



Assignment.  Neither Party may assign this Agreement or any part thereof without
the prior consent in writing of the other Party, which consent shall not be
unreasonably withheld. The assignor shall remain responsible for its liabilities
and obligations under this Agreement until an approved assignee has assumed such
obligations.  When duly assigned in accordance with the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the assignee.



3

 

Consultant Initial CRM     Date 2/3/16

AV Initial TC     Date 4/27/16

--------------------------------------------------------------------------------

 

AEROVIRONMENT PROPRIETARY INFORMATION

 

12.



Subcontract.  Consultant may not subcontract any portion of any Task Order
hereunder without the prior written consent of AV.

 

13.



Warranty.  Consultant warrants that it shall perform Task Orders accepted
hereunder using commercially best efforts and in conformance with recognized
professional standards.

 

14.



Indemnity.  Each Party shall such hold harmless and indemnify the other Party
from and against all losses, damages, demands, claims, suits, and liabilities,
including attorney fees and other expenses of litigation, arising out of or
related to the performance or failure to perform their obligations under this
Agreement; including agents, or employees, or permitted subcontractors.

 

15.



Arbitration.    Any controversy or claim arising out of this Agreement,
including any Task Order accepted hereunder, or alleged breach thereof, shall be
subject to binding arbitration in the City of Los Angeles, California, in
accordance with the rules of the American Arbitration Association, and a
judgment upon the award rendered by the arbitrator or arbitrators may be entered
in any court having jurisdiction thereof. The prevailing party in the
arbitration proceeding shall be entitled to recover from the non-prevailing
party reasonable expenses, including without limitation reasonable attorneys'
fees.

 

16.



Governing Law.

 

a)



In any arbitration pursuant to Section 15, the Parties agree that the law of the
State of California shall govern the interpretation, construction and
enforcement of this Agreement. In the event that any matter pertaining to this
Agreement must be heard by a court and cannot be arbitrated in accordance with
Section 15, each Party hereby irrevocably submits to the law of the State of
California, excluding its conflicts of law principles, and the jurisdiction of
the U.S. District Court for the Central District of California located in Los
Angeles County, California, in any action or proceeding arising out of or
relating to this Agreement, and each Party irrevocably agrees that all claims
with respect to such action or proceeding shall be heard and determined in such
District Court.

 

b)



Each of the Parties hereto hereby waives any defense of lack of personal
jurisdiction of said arbitration or courts and agrees that service of process in
such action may be made upon each of them by mailing certified or registered
mail to the other party at the address specified in Section 19.  In the event
that any matter pertaining to this Agreement must be heard by a court and cannot
be arbitrated in accordance with Section 15, both Parties hereby submit to the
jurisdiction of the U.S. District Court for the Central District of California,
to the exclusion of any other courts which might have had jurisdiction apart
from this Section 16, and agree that the prevailing party shall be entitled to
recover from the non-prevailing party reasonable expenses, including without
limitation reasonable attorneys' fees.

 

17.



Independent Contractor.  Nothing in this Agreement shall be deemed to constitute
Consultant or any of Consultant’s employees or agents to be the agent,
representative or employee of AV.  Consultant shall in all respects be an
independent contractor and shall have responsibility for and control over the
details and means of performing the Consulting Services and shall be subject to
the directions of AV only with respect to the scope and general results
required.  Consultant shall, prior to the start of work under this Agreement,
provide AV with a fully executed W9 Form and other applicable tax forms
including correct corporate name, EIN, and current address for use in meeting
legal requirements for reporting all consulting agreements to the state of
California and the Internal Revenue Service.



4

 

Consultant Initial CRM     Date 2/3/16

AV Initial TC     Date 4/27/16

--------------------------------------------------------------------------------

 

AEROVIRONMENT PROPRIETARY INFORMATION

 

18.



No Employee Benefits.  Consultant understands and agrees that AV will not
classify Consultant as an AV employee.  Accordingly, Consultant shall not be
entitled to any of the benefits provided to AV employees including, but not
limited to stock options, health or retirement benefits, vacations, and paid
holidays.  AV has not offered Consultant any such benefits or rights as an
employee, and Consultant hereby waives any claim Consultant might otherwise have
to them, even in the event that Consultant is reclassified as an AV employee.

 

19.



Notice.  Any notice between the parties hereto required or permitted to be given
under this Agreement shall be sufficient if in writing and sent by registered or
certified mail, postage prepaid, or other delivery method, to the respective
addresses set forth below or at such other address as either of the parties may
from time to time designate in accordance with the provisions of this Section
19.

 

AeroVironment, Inc.:

John Burkholder

 

Senior Counsel

 

900 Innovators Way  

 

Simi Valley, CA 93065 USA

 

 

 

 

 

Telephone:

+626-357-9983 ext. 4588

 

Facsimile:

+626-359-1894

 

E-Mail:

burkholder@avinc.com

 

 

 

Consultant:

General Charles R. Holland, USAF, Retired

 

 

 

 

 

 

 

Telephone:

 

 

E-Mail:

 

 

20.



Subject Headings.  The subject headings in this Agreement have been used for the
convenience of the parties and shall not be considered in any question of
interpretation or construction of this Agreement.

 

21.



Integration.  This Agreement contains the entire understanding between the
Parties, and there are no understandings or representations not set forth or
incorporated by reference herein.  No subsequent modifications of this Agreement
shall be of any force or effect unless in writing and signed by both Parties
hereto.

 

22.



Facsimile/Email.    Each Party shall be authorized to rely upon the signatures
of the other Party(ies) to this Agreement that are delivered by facsimile or
email as constituting a duly authorized, irrevocable, actual delivery of this
Agreement to be followed by original ink signatures of each person and entity.

 

23.



Counterparts.  This Agreement may be executed in multiple counterparts, each of
which will be deemed an original and all of which together will constitute a
single Agreement.

 

24.



Preparation of This Agreement.  The terms and provisions of this Agreement were
arrived at after arm’s length negotiations, and therefore, for the purposes of
interpreting this Agreement, each Party shall be deemed to have participated and
cooperated equally in the drafting and preparation of this Agreement.  This
Agreement shall not be interpreted against any Party in favor of any other Party
due to its drafting.



5

 

Consultant Initial CRM     Date 2/3/16

AV Initial TC     Date 4/27/16

--------------------------------------------------------------------------------

 

AEROVIRONMENT PROPRIETARY INFORMATION

 

25.



Compliance with Laws.

 

a)



Consultant will comply with all applicable laws, including applicable
anti-bribery laws, and AV’s Code of Ethics and Business Integrity.  In addition,
whether or not applicable to Consultant, it will comply with the U.S. Foreign
Corrupt Practices Act of 1977 (the “FCPA”), which prohibits corrupt offers of
anything of value, either directly or indirectly, to a government official to
obtain or keep business or to secure any other improper commercial advantage.

 

b)



Consultant warrants and represents that it will not, directly or indirectly,
offer, pay, give promise, or authorize the payment of any money, gift or
anything of value to: (i) any Government Official (defined as any officer,
employee or person acting in an official capacity for any government department,
agency or instrumentality, including state-owned or -controlled companies, and
public international organizations, as well as a political party or official
thereof or candidate for political office), or (ii) any person while knowing or
having reason to know that all or a portion of such money, gift or thing of
value will be offered, paid or given, directly or indirectly, to any Government
Official, for the purpose of (i) influencing an act or decision of the
Government Official in his or her official capacity, (ii) inducing the
Government Official to do or omit to do any act in violation of the lawful duty
of such official, (iii) securing an improper advantage, or (iv) inducing the
Government Official to use his influence to affect or influence any act or
decision of a government or instrumentality, in order to assist AeroVironment or
any of its affiliates in obtaining or retaining business.  Consultant represents
and warrants that none of the Consultant’s officers, directors, or employees is
currently an officer, agent or employee of a government department, agency or
instrumentality nor a director, officer, employee or agent of a wholly or
partially government-owned or controlled company or business.

 

c)



In connection with the performance of obligations under its agreement(s) with
the AV, Consultant will not provide any business courtesies that: (i) violate
any laws or regulations; (ii) are lavish or extravagant; (iii) might reasonably
be perceived as an attempt to improperly influence official action to gain or
keep business on behalf of AV, or to otherwise gain an unfair business advantage
for AV; (iv) are provided secretly to a Government Official; (v) are provided
for the spouse, children, or any other family member of any Government Official;
(vi) might embarrass, or reflect negatively on, the reputation of AV; or (vii)
is a gift of cash or a cash equivalent (e.g., gift cards or gift certificates).

 

d)



In all actions undertaken on behalf of AV, Consultant will not, directly or
indirectly, make any improper payment to any commercial counterparty to obtain
or retain business or to secure an improper advantage.  In addition, no payment
shall be made to anyone for any reason on behalf of or for the benefit of AV
that is not properly and accurately recorded in the Consultant’s books and
records, including amount, purpose and recipient, all of which shall be
maintained with supporting documentation.

 

e)



Consultant will not engage or retain any contractor, subcontractor, consultant,
agent, representative or other third party (collectively, “Sub-Agents”) to work
for, provide service or do anything in connection with the performance of AV’s
obligations under its agreement(s) with AV without the prior written approval of
AV and without first conducting sufficient due diligence to conclude with
reasonable assurance that the Sub-Agent will conduct business ethically, in
compliance with all applicable laws, including anti-bribery laws, and in
compliance with the FCPA, whether or not applicable to such Sub-Agent.

 

f)



The Consultant further agrees to participate and complete training sessions with
respect to the requirements of anti-corruption laws as requested by AV and shall
promptly confirm compliance with the requirements of this Section 25 at the
request of AV.



6

 

Consultant Initial CRM     Date 2/3/16

AV Initial TC     Date 4/27/16

--------------------------------------------------------------------------------

 

AEROVIRONMENT PROPRIETARY INFORMATION

 

g)



AV may unilaterally stop work under this Agreement and/or suspend all payments
to the Consultant as the result of any actual or apparent violation of the
foregoing or for failure by the Consultant to promptly reaffirm, when requested,
its compliance herewith. Should AV determine that any amounts payable to or the
means of payment to the Consultant may be prohibited under applicable laws or
under the provisions of a purchase order or contract awarded to AV, then and in
such event, in addition to other available legal remedies, AV may suspend
further payments to the Consultant, and the Parties shall meet to determine
whether such payments may validly be paid.

 

26.



Conflict of Interest.  Consultant warrants this Agreement does not at time of
execution, nor shall it in the future, conflict with any other agreement
existing with Consultant as a party nor any agreement anticipated to be entered
into in the future by Consultant.  Consultant agrees to hold harmless AV in
regard to any government or private party claim of such a conflict of
interest.  Consultant shall timely and in advance of a conflict arising, make
any disclosure necessary to AV to avoid the fact of or any impression that any
such conflict exists or may soon exist.

 

27.



Evidence Of Citizenship Or Immigrant Status.  AV is required to obtain
information concerning citizenship or immigrant status of Consultant personnel
or Consultant’s subcontractor personnel entering the premises of AV when such
entry will require access to areas containing “technical data” or prior to
disclosure of controlled data to Consultant.  Consultant agrees to furnish this
information before entry to AV premises or prior to disclosure of AV controlled
information and at any time thereafter before substituting or adding new
personnel to work on AV’s premises or prior to receipt of AV controlled
information as noted above. Information to be provided shall be in accordance
with the requirements of Attachment C attached hereto.  If Consultant has
similar restrictions on data, AV shall meet the same standard prior to any
disclosures to AV personnel.  The Consultant also shall execute the Certificate
of Compliance with US Trade Control Laws attached hereto as Attachment D.

 

28.



Export Control.

 

a)



 The Consultant shall comply with all applicable U.S. export control laws and
regulations and economic sanctions laws and regulations, specifically including
but not limited to the International Traffic in Arms Regulations (“ITAR”), 22
C.F.R. 120 et seq.; the Export Administration Regulations, 15 C.F.R. 730‐774;
and the Foreign Assets Control Regulations, 31 C.F.R. 500‐598 (collectively,
"Trade Control Laws"). Without limiting the foregoing, the Consultant, in its
work on behalf of the AV, shall not transfer any export controlled item,
technical data, technology, or service, including transfers to any non-US
persons, as that term is defined under the applicable Trade Control Laws, unless
authorized in advance by an export license (such as Technical Assistance
Agreement (TAA) or Manufacturing License Agreement (MLA), license exception or
license exemption, collectively, "Export Authorization"), as required.

 

b)



The Consultant hereby represents that neither Consultant nor any parent,
subsidiary or affiliate of the Consultant is included on any of the restricted
party lists maintained by the U.S. Government, including the Specially
Designated Nationals List administered by the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”); Denied Parties List, Unverified List
or Entity List maintained by the U.S. Department of Commerce’s Bureau of
Industry and Security (“BIS”); the List of Statutorily Debarred Parties
maintained by the U.S. Department of State’s Directorate of Defense Trade
Controls; or the consolidated list of asset freeze targets designated by the
United Nations, European Union, and United Kingdom (collectively, “Restricted
Party Lists”). The Consultant shall immediately notify AV if the Consultant, or
any parent, subsidiary or affiliate of the Consultant becomes listed on any
Restricted Party List or if Consultant's privileges are otherwise denied,
suspended or revoked in whole or in part by any U.S. or non‐U.S. government
entity or agency.



7

 

Consultant Initial CRM     Date 2/3/16

AV Initial TC     Date 4/27/16

--------------------------------------------------------------------------------

 

AEROVIRONMENT PROPRIETARY INFORMATION

 

c)



If the Consultant is a US person (wherever located), a non-US person located in
the United States, or a non-US person located outside of the United States but
that is owned or controlled by a US person, as those terms are defined under the
applicable Trade Control Laws, and is engaged in the business of exporting,
manufacturing (whether exporting or not) or brokering defense articles or
furnishing defense services in its work for AV, the Consultant represents that
it is and will continue to be registered with the US Department of State,
Directorate of Defense Trade Controls, as required by the ITAR, and it maintains
an effective export/import compliance program in accordance with the ITAR.   If
applicable, the Consultant will provide a copy of its broker registration
certificate to AV.

 

d)



Where the Consultant is a party to or signatory under an AV Export
Authorization, the Consultant shall provide prompt notification to AV in the
event of: (1) changed circumstances including, but not limited to,
ineligibility, a violation or potential violation of the ITAR or other
applicable governmental restrictions, and the initiation or existence of a U.S.
Government investigation, that could affect the Consultant's performance under
this Agreement; or (2) any change by the Consultant that might require AV to
submit an amendment to an existing Export Authorization or request a new or
replacement Export Authorization. The Consultant shall provide to AV all
information and documentation as may reasonably be required for AV to prepare
and submit any required export license applications. Delays on the Consultant’s
part to submit the relevant information for export licenses shall not constitute
an excusable delay under this Agreement.

 

e)



Consultant and AV agree not to: (1) export “Technical Data“ or disclose to third
parties; or (2) export “Confidential Information” obtained from the other party,
without the express written consent of the other Party and without the required
Export Authorization for any controlled item.  Any information relating to
AeroVironment air vehicle systems is considered controlled data and Confidential
Information.  “Confidential Information” is defined in Section 8 of this
Agreement.  “Technical Data” is defined in the export regulations as
“Information . . . , which is required for the design, development, production,
manufacture, assembly, operation, repair, testing, maintenance or modification
of defense articles.”    

 

f)



Consultant and AV agree that the commitment not to export absent the required
Export Authorization includes any “deemed export” (disclosure to non-US Persons
that occurs in the United States) and this includes any  “non-US Persons” that
may be in the employ of, present in the facilities of or in contact with
Consultant or AV outside their respective business facilities. Any person who is
not a citizen of the United States, a Lawful Permanent Resident, or a person who
holds political asylum in the United States is a non-US Person and cannot
receive export controlled data absent the required Export Authorization. Any
business entity that is not incorporated or organized to do business in the
United States is also a non-US Person.  Execution of this Agreement is the
certification of the Parties that they will take all reasonable measures to
protect the technical data and Confidential Information of the other Party from
disclosure to any non-US persons.

 

g)



Failure to obtain the necessary Export Authorization from the U.S. Government
may result in criminal liability under U.S. laws. Express written consent from
the disclosing Party, although required under this Agreement, does not
constitute a governmental authorization, the required Export Authorization, nor
an export license.

 

h)



The Consultant shall be responsible for all losses, costs, claims, causes of
action, damages,

 





8

 

Consultant Initial CRM     Date 2/3/16

AV Initial TC     Date 4/27/16

--------------------------------------------------------------------------------

 

AEROVIRONMENT PROPRIETARY INFORMATION

 

liabilities and expense, including attorneys' fees, all expense of litigation
and/or settlement, and court costs, arising from any act or omission of the
Consultant, its officers, employees, agents, suppliers, or subcontractors at any
tier, in the performance of any of its obligations under this clause. The
Consultant shall indemnify and hold harmless AV from and against all losses,
costs, claims, causes of action, damages, liabilities, and expenses, including
attorneys’ fees, all expenses of litigation and/or settlement, and court costs,
arising from any act or omission of Consultant, its officers, employees, agents,
suppliers, or subcontractors at any tier, in the performance of any of its
obligations under this clause.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date herein.

 

AEROVIRONMENT, INC.

 

CONSULTANT: General Charles R. Holland

 

 

 

 

 

 

By :

/s/ Timothy Conver

 

By :

/s/ Charles R. Holland

 

 

 

 

 

Name :

Timothy Conver

 

Name :

Charles R. Holland

 

 

 

 

 

Title :

CEO

 

Title :

Consultant

 

 

 

 

 

Date :

3/7/16

 

Date :

2/3/2016

 

 

 



9

 

Consultant Initial CRM     Date 2/3/16

AV Initial TC     Date 4/27/16

--------------------------------------------------------------------------------

 

AEROVIRONMENT PROPRIETARY INFORMATION

 

ATTACHMENT  A

 

FORM OF TASK ORDER

 

NOTE: THIS IS AN EXAMPLE TEMPLATE ONLY.  TASK ORDER WILL BE EXECUTED
SEPARATELY BY THE PARTIES

 

STANDARD CONSULTING AGREEMENT

 

Consultant: (No name required – this is an example template)

 

TASK ORDER #

 

 

 

Project No.

 

 

 

A.



Effort and/or Services to be provided by Consultant: 

 

B.



Until otherwise designated in writing by AV with notice to Consultant, the AV
Task Manager is:

 

C.



Target Performance Period:

 

D.



Rates:

 

Authorized Days

 

Rate

 

Total Not To Exceed Cost

As required

 

$ Hr.

 

$ (Example Only)

 

Reference shall be made to Project No. shown above on all invoicing.

 

Invoices shall be sent to:  Accounts Payable Group, AeroVironment, Inc., via
e-mail to acp@avinc.com, and also reference the Task Order Number as well as
your organization’s name in the subject line or by mail to P.O. Box 5031,
Monrovia, CA  91107.

 

E.



Expenses: 

 

Maximum authorized expenses - As required and approved in advance.

 

Travel and/or miscellaneous expenses shall be reimbursed in accordance with
current AV standard travel procedures; receipts shall accompany invoices of $25
or more.

 

No labor or expense costs above those amounts shown here are to be incurred
without the prior written approval of the AV Task Manager.

 

AeroVironment, Inc.

 

Consultant

 

 

 

No signature required – example only

 

No signature required – example only

Signature

 

Signature

 

 

 

Name (Print)

 

Name (Print)

 

 

 

Title

 

Title

 

 

 

Date

 

Date

 

 



Consultant Initial ______Date _____

AV Initial TC     Date _____

--------------------------------------------------------------------------------

 

AEROVIRONMENT PROPRIETARY INFORMATION

 

ATTACHMENT B

 

INTELLECTUAL PROPERTY

 

DECLARATION BY CONSULTANT

 

Consultant hereby contributes the intellectual property described below to the
project that is the subject of this Agreement.  Such contribution of use is
limited to the restrictions of Section 9 of this Agreement.

 

 

 



Consultant Initial ______Date _____

AV Initial          Date _____

--------------------------------------------------------------------------------

 

AEROVIRONMENT PROPRIETARY INFORMATION

 

Consulting Agreement

 

ATTACHMENT C

 

Consultant Security Review

 

Prior to entering any AV facility, any Consultant or Consultant’s subcontractor
shall be required to provide the following:

 

U.S. Citizens

 

If you are a U.S. Citizen, you shall be required to provide AV’s Security
Officer with your birth certificate with a raised seal [A photocopy will not be
acceptable], or a government certified copy of your birth certificate, or your
passport, and your driver’s license.  You may call AV’s  Security Officer to
make arrangements to handle these documents prior to sending them if you are not
local.  If you are local you may call and arrange for an interview at which time
you can provide the documents.

 

If you have held a Department of Defense security clearance, please provide your
social security number to AV’s Security Officer to enable retrieval of your
clearance. If you have provided this number on the W9 form with the Consulting
Agreement you need not duplicate the effort.

 

Resident Aliens:

 

If you have been granted Resident Alien status, you will be required to produce
this card before entering an AV facility.

 

This information is required due to government regulation(s).  Failure to
provide all information will delay or suspend processing.  You must not begin
work prior to compliance with the requests in this Attachment C.

 

If you are in the local area please call AV’s Security Officer and set up an
interview time and bring all requested documentation.  If that is not possible,
please call for a phone interview at (805) 581-2187 Ext 333.

 

Send all Attachment C documentation to:

Mr. John R. Cenicola

 

Corporate Security Manager/FSO

 

AeroVironment Inc.

 

900 Innovators Way

 

Simi Valley, California 93065

 

For your protection, it is recommended that you overnight all information
through a company that can track the package such as Fed-EX, DHL, or UPS.  AV
will return all documentation by the same method.

 

Thank you for assisting AV in our compliance with the government regulations.

 

 



Consultant Initial ______Date _____

AV Initial          Date _____

--------------------------------------------------------------------------------

 

AEROVIRONMENT PROPRIETARY INFORMATION

 

Consulting Agreement

 

ATTACHMENT D

 

CERTIFICATION

 

OF

 

COMPLIANCE

 

WITH US TRADE CONTROL LAWS

 

Company/Individual: General Charles R. Holland, USAF, Retired

 

This certification is executed by an authorized official of the business entity
noted above or the consultant in his or her individual capacity where such
consultant is not a legal entity.  It is the certification that the entity shall
comply with all applicable U.S. export control laws and economic sanctions laws
and regulations, specifically including but not limited to the International
Traffic in Arms Regulations (“ITAR”), 22 C.F.R. 120 et seq.; the Export
Administration Regulations, 15 C.F.R. 730‐774; and the Foreign Assets Control
Regulations, 31 C.F.R. 500‐598 (collectively, "Trade Control Laws"), by taking
reasonable steps to ensure that it shall not transfer any export controlled
item, technical data, technology, or service, including transfers to any non-US
persons, as that term is defined under the applicable Trade Control Laws, unless
authorized in advance by an export license (such as Technical Assistance
Agreement (TAA) or Manufacturing License Agreement (MLA), license exception or
license exemption, collectively, "Export Authorization"), as required. This
commitment includes a “deemed export” to the employees, vendors, or third party
contacts of the entity signing this certification.

 

“Technical Data” is defined as information that is required for the design,
development, production, manufacture, assembly, operation, repair, testing,
maintenance or modification of defense articles. 

 

A “non-US Person” is any person who is not a citizen of the United States, a
lawful Permanent Resident (e.g., “Green Card Holder”), or a protected individual
as defined by 8 U.S.C. 1324b(a)(3). Any business entity that is not incorporated
or organized to do business in the United States is also a “non-US Person.” 

 

The certifying party also agrees, by making this certification that the entity’s
personnel entering the premises of AeroVironment shall sign a personal
certification when signing in and being issued a visitor’s badge.

 

Executed this 3rd day of Feb, 2016

 

Authorized Official:

/s/ Charles R. Holland

 

 

Signature

 

 

Printed Name:

Charles R. Holland

 

 

Consultant Initial CRM     Date 2/3/16

AV Initial TC      Date 4/27/16

--------------------------------------------------------------------------------